Name: COMMISSION REGULATION (EC) No 1593/97 of 6 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 215/32 pENl Official Journal of the European Communities 7. 8 . 97 COMMISSION REGULATION (EC) No 1593/97 of 6 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1997. For the Commission Monika WULF-MATHIES Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 2 OJ No L 325, 14. 12. 1996, p. 5 . 3 OJ No L 387, 31 . 12. 1992, p. 1 . ( 4) OJ No L 22, 31 . 1 . 1995, p. 1 . 7.8.97 EN Official Journal of the European Communities No L 215/33 ANNEX to the Commission Regulation of 6 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 72,3 999 72,3 0805 30 30 388 69,4 524 72,9 528 59,4 999 67,2 0806 10 40 052 180,3 400 228,6 512 50,2 600 153,2 624 182,3 999 158,9 0808 10 92, 0808 10 94, 0808 10 98 388 77,0 400 63,3 508 83,9 512 46,6 524 82,9 528 53,5 800 142,7 804 78,1 999 78,5 0808 20 57 052 94,7 388 51,1 512 59,7 528 57,0 999 65,6 0809 20 69 052 258,4 400 252,2 616 263,9 999 258,2 0809 30 41,0809 30 49 052 74,1 999 74,1 0809 40 30 064 75,3 066 74,1 999 74,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.